811 F.2d 269
UNITED STATES of America, Plaintiff-Appellee,v.Charles JACKSON, and Anthony Wayne Browning, Defendants-Appellants.UNITED STATES of America, Plaintiff-Appellee,v.Michael RYAN, Defendant-Appellant.
Nos. 86-1226, 86-1381.
United States Court of Appeals, Fifth Circuit.
Feb. 10, 1987.

Roddy L. Harrison, Pecos, Tex., for Jackson.
Kevin E. Shannon, El Paso, Tex., Lucien B. Campbell, Fed. Public Defender, San Antonio, Tex., for Browning.
Sidney Powell, Asst. U.S. Atty., Helen M. Eversberg, U.S. Atty., Michael R. Hardy, Asst. U.S. Atty., San Antonio, Tex., for U.S.
Charles Louis Roberts, Joseph (SIB) Abraham, Jr., El Paso, Tex., for Ryan.
Appeals from the United States District Court for the Western District of Texas;  Lucius Desha Bunton, III, District Judge.
Before CLARK, Chief Judge, GEE, RUBIN, REAVLEY, POLITZ, RANDALL, JOHNSON, WILLIAMS, GARWOOD, JOLLY, HIGGINBOTHAM, DAVIS, HILL and JONES, Circuit Judges.


1
ON PETITIONS FOR REHEARING AND SUGGESTIONS FOR REHEARING EN BANC


2
(Opinion December 24, 1986, 5 Cir., 1986, 807 F.2d 1185)

BY THE COURT:

3
A member of the Court in active service having requested a poll on the suggestion for rehearing en banc and a majority of the judges in active service having voted in favor of granting a rehearing en banc,


4
IT IS ORDERED that these causes shall be reheard by the Court en banc with oral argument on a date hereafter to be fixed.  The Clerk will specify a briefing schedule for the filing of supplemental briefs.